UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 Commission file number 000-53269 GREENCHEK TECHNOLOGY INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 101 California Street, Suite 2450 San Francisco, CA 94111 (Address of principal executive offices, including zip code.) (888) 775-7579 (telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yeso No x Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESo NOx  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of August 31, 2009: $1,989,201. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of June 14, 2010: 71,881,333 Documents incorporated by reference: None. TABLE OF CONTENTS Page PART I Item 1. Business. 1 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4. Removed and Reserved. 9 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 8. Financial Statements and Supplementary Data. F- Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 16 Item 9A. Controls and Procedures. 16 Item 9B. Other Information. 17 PART III Item 10. Directors, Executive Officers and Corporate Governance. 17 Item 11. Executive Compensation. 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Maters. 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accounting Fees and Services. 21 PART IV Item 15. Exhibits and Financial Statement Schedules. 23 i PART I. Item 1.Business. As used in this Annual Report on Form 10-K (this “Report”), references to the “Company,” the “Registrant,” “we,” “our” or “us” refer to GreenChek Technology Inc., unless the context otherwise indicates. Forward-Looking Statements This Report contains forward-looking statements. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”. We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. History We were incorporated in the State of Nevada on September 12, 2006 and changed our name to GreenChek Technology Inc. on August 5, 2008.From inception to May 31, 2008, our principal business was the acquisition and exploration of mineral resources. On July 14, 2008, we entered into a licensing agreement to acquire patent and intellectual rights relating to the manufacturing, marketing, and distributing of products designed to reduce gas emissions by motor vehicles through the use of hydrogen technology. In 2008, we obtained a license of a technology that limits emissions emanating from an Internal Combustion Engine -the Onboard Hydrogen Generating technology permits any internal combustion engine, independent of fuel source (gasoline, diesel, ethanol, propane, and natural gas), to operate with reduced emissions.We are currently engaged in developing, manufacturing and marketing our Emission Reduction Device (ERD-3.0). 1 License of Technology Licensing Agreement: On July 14, 2008, we entered into a Licensing Agreement with China Bright Technology Development Limited (“China Bright”) and Lincoln Parke, our sole officer and a director, and acquired a Comprehensive License to use certain patent and intellectual rights for the purpose of manufacturing, marketing, and distributing products designed to reduce gas emissions by motor vehicles.The territory covered by the license is the European Union and the United States of America. The term of the license is 20 years. In the event of failure by the Company to fulfill any of its obligations under the Agreement, the license may be terminated by China Bright with 120 days notice. The price for the license was $3,500,000, payable as follows: $300,000 on August 13, 2008; $1,000,000 by December 31, 2008; $1,000,000 by March 31, 2009; and, $1,200,000 by August 31, 2009. On July 10, 2009, we amended the license agreement with China Bright. The license agreement was amended to extend payment as follows: payment of $1,000,000 due on December 31, 2008 was extended to December 31, 2009; payment of $1,000,000 due on March 31, 2009 was extended to March 31, 2010; and payment of $1,200,000 due on August 31, 2009 was extended to August 31, 2010. Provided that the $1,200,000 payment is made, the Company is to issue to Mr. Parke an amount equal to the value of 60% of the Company’s issued and outstanding common shares. We must also use our best efforts to provide $3,500,000 of funding for business development payable on the same schedule as the license fee payments noted above. In consideration for deferring the license payments, the Company must make the following additional payments in cash or in shares issuable at a 15% discount from market price: 1. $500,000 payable 30 days after signing the amended agreement; and 2. $300,000 payable on August 31, 2010 or as soon thereafter as stock exchange acceptance is received. On December 31, 2009, the Company entered into amendment no. 2 to the license agreement with the Licensor and Mr. Parke.Pursuant to this amendment, the $1,000,000 due December 31, 2009 and the $500,000 due August 9, 2009 was amended so that a total of $550,000 was due January 14, 2010. The remaining $950,000 of the $1,500,000 aggregate principal amount was to be forgiven by China Bright. If the Company failed to make the $550,000 payment by January 14, 2010, China Bright had the right to immediately terminate the license agreement. On January 14, 2010, the Company paid China Bright an amount of 4,265,420 Hong Kong dollars (equivalent to $550,000) via three third party lenders. In return, a $550,000 convertible note was issued in connection with the lenders’ payment to the Licensor on January 14, 2010 in satisfaction of the Company’s obligation to licensor under amendment no. 2 to the License Agreement. Interest is at 5% payable quarterly and due June 30, 2011. In the event of default, the interest rate increases to 8% per annum.The loan is convertible at a price of $0.02 per share in minimum increments of 50,000 shares. On June 2, 2010, the Company issued a total of 7,500,000 restricted shares of common stock to the three holders of the $550,000 convertible note in satisfaction of a total of $300,000 of the note payable, representing a conversion price of $0.04 on the conversion date. On March 15, 2010, the Company and the three holders of the $550,000 convertible note agreed to amend the conversion price from $0.02 per share to a conversion price equal to the closing bid price on conversion notice date and in increments of 25,000 shares. Our Business The Product: We have developed a proprietary process of hydrogen generation using environmentally safe materials and techniques that can take place onboard a vehicle. Management believes that the addition of this onboard hydrogen generating technology eliminates the need for hydrogen storage on the vehicle, potentially making the vehicle lighter and safer, and reducing its reliance on an infrastructure to provide hydrogen. 2 The device we are developing, manufacturing and marketing, pursuant to our licensing agreement, is the Emission Reduction Device 3.0 (“ERD-3.0”). The ERD-3.0 is designed for installation on all vehicles with an internal combustion engine (“ICE”). The compact, self-contained ERD-3.0 includes a proprietary modular multiple cell Electrolyser (creates electrolysis) Unit for an internal combustion engine that can be retrofitted to any type of ICE to enhance the combustion process, independent of the fuel used (gasoline, diesel, ethanol or propane/natural gas). Specifically focused on ICE integration, the ERD unit produces an amalgamation of hydrogen and oxygen gases, exclusively on demand, at miniscule pressure, only when the engine is operational.These gases are transported to the engine where they are entirely exhausted in the combustion procedure.The ERD unit ameliorates engine performance efficiency by generating augmented combustion of the air-fuel amalgam.The combustion intensity valuation of the hydrogen is not viewed as noteworthy, when contrasted with the operational benefit observed.The supplemental hydrogen is functioning as an octane adjunct.As well, the hydrogen acts as a dissemination minimization factor in regards to greenhouse gases propagated by the combustion procedure. The ERD 3.0 is engineered to operate in a modular format for greater efficiency. The ability to link units together contribute to our ability to service larger engines, obtain further fuel cost savings and greater emission reduction, at the same time maintaining durability and overall quality.Our ERD-3.0 system offers a programmable controller with fault detection and provides extensive diagnostics, which allows the user to remotely monitor and measure performance of the ERD-3.0.The product has a two year warranty. The mobile space we are focused on includes any transportation vehicle that utilizes an internal combustion engine, regardless of fuel source. Heavy emission emitters - trucks, ships and railway lines are being heavily penalized per government regulations and requirements by not meeting emission targets. Our ERD-3.0 has been proven reliable for a test period exceeding two years. These tests have demonstrated in proven third party results that our technology lowers emissions by a minimum of 8%, reduces fuel consumption, increases horsepower, improves engine life, reduces maintenance costs, and requires minimal driver maintenance and intervention. Furthermore, millions of existing high polluting trucks and trains will not be replaced or discarded with new low polluting and more fuel-efficient units anytime soon. The high emission output vehicles will be with us for years to come and these vehicles need a lower cost solution to high gas prices and emission reduction without replacing the vehicle.We believe our ERD technology specifically responds to and provides relief to globally rising fuel costs. There is a great deal of interest in hydrogen-supplemented engines, which are considered to be environmentally friendly.These engines create substantially less emissions than purely fossil fuel operated ICEs.It has become apparent that human technological innovations and fossil fuel utilizing advancements are the basis of the majority of the increased heat-trapping gases, also known as greenhouse gases (GHG).Most industrialized nations have enacted environmental initiatives with a view to decreasing GHG, many of which are generated from fossil fuel emissions. Management believes that our model of onboard hydrogen generation for supplemented combustion, as carried out by our proprietary process, results in a procedure for generating hydrogen that is both safe in operation because of the use of small portions of hydrogen and hydrogen is only generated while the engine is in operation (generated only upon demand).In our tests, as well as independent third party testing, we believe that the increased efficiency of the ICE energy is excellent as well the observance of decreased emissions while the unit is in operation. Third-Party Testing and Validation: 3 The ERD technology is the outcome of five years of experimentation and testing. Third party testing of the ERD technology was conducted at a testing facility in Buffalo, New York and completed in February 2008.From this test, a report was generated, which includes emission reduction and fuel reduction data for the ERD, quantified in real time.Four (4) components of vehicle exhaust and the fuel consumption rate were measured. The pollutants measured are oxides of nitrogen (NOx), total hydrocarbons (HC), carbon monoxide (CO), and carbon dioxide (CO2). NOx is a common product of ICEs caused by the oxidation of nitrogen from the air used for the intake air supply to the engine. Hydrocarbons results from incomplete combustion, originating from the fuel supply. CO and CO2 are created by the bonding of the carbon in the fuel combining with the oxygen in the intake air. CO2 is the main product of combustion while CO is a more toxic component which is produced at two orders of magnitude smaller than CO2. The Company focused particular attention to the environmental safety of the hydrogen being produced, with the main focus being the development of the knowledge needed to properly utilize hydrogen in an ICE safely as well as ensure that the ERD unit is stable and can operate in extreme environments without failure. The development of the ERD technology also focused on creating a stable, viable electrochemical process and gathering data from testing.The expected results of the development fell into several key categories: 1. The conversion of an entirely fossil fuel operated conventional ICE to an ICE equipped with the ERD and an ICE which now operates on hydrogen and fossil fuel mixture instead of only fossil fuel such as diesel or gasoline; 2. The collection of test data obtained from the ERD equipped engines described in (1) above; 3. The collection of test data from the ERD equipped vehicle described in (2) above; 4. Gaining third party certification for the internal combustion engines tested on the road; 5. The development of the project design of a series of ERD units using real-world data obtained from the above-mentioned tests. The tests further established that our ERD improves fuel economy and reduces carbon monoxide and hydrocarbon emissions. Real-World Pilot Testing: In early summer 2008, we installed our ERD units in transportation vehicles in the United Kingdom and France. Testing, verification and validation of the efficacy of the ERD technology on European transportation engines remains ongoing and is expected to complete in late first quarter of 2010. Manufacturing: Our ERD-3.0 is assembled by Tianjin Shenma Science and Technology Development Company Ltd. (“Tianjin”) located in Tianjin, China pursuant to a verbal agreement. Tianjin obtains the parts required to manufacture our ERD-3.0 from various parts manufacturers throughout China, however, Tianjin is not dependent on a particular vendor, as the parts are generic and available from multiple parts supply sources. Our manufacturing operations are not dependent on us sourcing high quality electronic and mechanical components from reliable and timely suppliers. We design our product so as not to be dependent on the continuing availability of specialty parts or processes. We also have a verbal agreement with Tianjin to lease a 4,000 square foot facility in Tianjin, China, for the manufacture of our ERD technology.The maximum production capacity for the facility is expected to be 1,050 units per month. With additional investment in assembly stations and machines, the Company believes it can increase the monthly production capacity if required to meet the needs of its future customers. 4 The majority of the ERD-3.0 is assembled in China and completed at our warehouse facility in Ontario, Canada before being shipped to customers. We aim to design and manufacture our product to perform reliably for the life of the product and system into which they are integrated. We seek to achieve high reliability through the application of proprietary technologies and rigorously controlled design, development, manufacturing and test processes. Planning and Implementation: Our main focus is on the commercial sale of our ERD-3.0 units and further developing our technology for use as an onboard power source for ICEs. The following activities are planned for the next six months based on adequate financing: 1. Complete third party testing in England and France and commencement of commercial sales of ERD units throughout Europe in the second quarter 2010. 2. Commence ERD-3.0 testing in California and various other states with alternative energy technology incentives in the third quarter 2010. 3. Secure agreements to distribute our ERD-3.0 in China in the fourth quarter 2010. GreenChek’s primary market for the ERD-3.0 is on those who want to reduce their cost of fuel, as well as GHGs and particulate matter.Our strategy is to provide a product that achieves these goals and provides a return on purchaser’s investment. Marketing and Distribution: Europe We have secured a distribution partner in Europe, namely Technical Environment Solutions Ltd. (“TESEL”), a large, European-based sale and distribution company, with extensive worldwide experience in environmental technologies and their applications.TESEL specializes in emissions reduction technologies and will assist GreenChek to achieve the commercialization of the ERD-3.0 in Europe. Through our relationship with TESEL, we have begun discussions with some of the world’s largest transportation companies as well as German, Irish and Slovakian companies to distribute and sell our ERD-3.0 units. We anticipate commencing our product sales in Europe when our pilot projects complete in the next fiscal year. Pursuant to the Distribution Agreement, TESEL is the exclusive agent to market, sell and distribute our products in Europe and has the right to 7% of the emissions reductions and removals or carbon credits. The agreement terminates only if either party is in material default of the terms of the agreement, a bankruptcy situation or if TESEL distributes another competitive electrolyzer in the market, then TESEL must pay us 500,000 Euros. North America In December 2009, we entered into a twelve (12) month contract with a private Arizona company that has extensive knowledge and experience in the regulatory environment of the United States and, in particular, regarding rules and regulations of certifying and/ verifying emissions reduction technologies through various United States governmental agencies. Under the terms of this contract, GreenChek will be actively assisted through the verification process for its ERD technology in the State of California and various other states with alternative energy technology incentives.Furthermore, we will be implementing a long term marketing and sales strategy that is aimed at achieving commercialization of the ERD technology in Mexico, Central America and South America. In consideration, we issued 200,000 shares of common stock to the consultant and agreed to agree on certain milestones for additional option shares. 5 China We are actively in discussions with various Chinese companies to market and distribute our ERD-3.0. GreenChek is continuing to identify, qualify and establish direct dealers, distributor arrangements and agents to market our product. Dependence on major customers: We derive revenue from the sale of our ERD-3.0 mainly to transportation companies throughout Europe. We rely solely on our distributor, who is responsible for arranging the introduction of potential customers to us. Based on our distribution agreement, the distributor agrees that it will not distribute any other competitive products within North America and the European Union during the term of the contract and for 365 days beyond termination. Additionally, subject to the terms of the distribution agreement, we are not allowed to grant to any other company or person the right to market, distribute and/or sell our product within the agreed market areas. We are heavily dependent on our one (1) distributor for customers. Competition: We compete against existing and emerging technologies in our targeted markets for mobile and stationary applications. We compete primarily on the basis of safety, reliability, efficiency, cost and environmental considerations.Currently, there are many competitors we are globally competing with however the quality of their product is unknown to us. We also compete against companies which manufacture and sell PEM fuel cells. A PEM fuel cell is a device that produces electricity through an electrochemical reaction in which hydrogen and oxygen are combined to generate electricity, with usable heat and water as the principal by-products. An example of a PEM fuel cell company would be Ballard Power Systems Inc.A number of major manufacturing and automotive companies also have in-house PEM fuel cell development efforts. Many corporations are engaged in the area of alternative power generation in the United States, Canada and abroad, including, among others, major electric, oil, chemical, natural gas and specialized electronic firms, as well as universities, research institutions and foreign government-sponsored corporations. Many of these companies have substantially greater financial, research and development, manufacturing and marketing resources than we do. We also compete with corporations that are building other types of fuel cells. These include phosphoric acid fuel cells, molten carbonate fuel cells, solid oxide fuel cells and alkaline fuel cells are generally thought to have viable commercial potential. These fuel cells can be differentiated in regard to cell materials and temperature while operating. While all fuel cell types have probable environmental and efficiency advantages over traditional power sources, we believe that our ERD-3.0 is ready for immediate commercialization in mobile transportation sector, does not require hydrogen storage, and can be manufactured less expensively and is more efficient and more practical in mobile and stationary applications than our competition. Patents and Trademarks We own no patents or trademarks. Employees On November 2009, we had one contracting technician whom we pay (CAD$1,800) one thousand eight hundred dollars per month for thirty (30) hours of work per month. In February 2010, we contracted a second technician for (CAD$3,500) three thousand five hundred dollars per month for approximately eighty (80) hours of work per month and includes travel to and from Europe to service our units there. As we expand our business upon commencement of ERD sales, we anticipate hiring more technicians and installers. 6 Need for Government Approval of Principal Products Products in almost all regions and countries have to comply with regulatory requirements and approval procedures. United States: The manufacture, distribution and sale of our products are subject to governmental regulations in the United States at the federal, state and local levels. The most extensive regulations are promulgated under the National Traffic and Motor Vehicle Safety Act, which, among other things, empowers the National Highway Traffic Safety Administration (“NHTSA”) to require a manufacturer to remedy certain “defects related to transportation safety” for vehicles that fail to conform to all applicable federal motor vehicle safety standards. Federal Motor Vehicle Safety Standards are promulgated by the NHTSA. Many of our products will be affected by these standards. Our suppliers engage various testing companies, which also perform testing for NHTSA, to test certain of the components we will use. NHTSA can require automotive manufacturers to recall products that are defective and/or are perceived to be dangerous. None of the parts currently expected to be used in our product have been subject to recall, but there is no guarantee that parts will not be subject to recall in the future. European Union: Approvals for components or systems are done either on the basis of EEC directives or on the basis of ECE regulations. The manufacturer at his own risk ascertains the compliance of each single unit of a product with the applicable legal requirements and confirms this by a respective labeling of the product, e.g. a sticker or a label. With this labeling, the requirements for bringing a product into the market are met. In Europe there are 2 different sets of harmonized legal requirements: i) EEC directives of the European Community and; ii) ECE Regulations of the Economic Commission for Europe, a United Nations organization. Government Regulation – Impact on Business We may be subject to claims that our products caused or contributed to damage or injury sustained in transportation accidents or may be required to recall products deemed to contain defects related to technical or product safety. We intend to be adequately insured for any claims. However, any such claims may be in excess of our insurance coverage. Material product recall expenses, if any, could adversely affect our financial condition and results of operations. Promulgation of additional safety standards in the future could require us to incur additional testing and engineering expenses that could adversely affect our results of operations. In the United States, we must obtain emission compliance certification from the Environmental Protection Agency (“EPA”) to introduce vehicles, engines and/or engine conversion kits into commerce in the United States, and from the California Air Resources Board (“CARB”) to introduce vehicles, engines and/or engine conversion kits into commerce in California. Certification requires that each vehicle or engine meet specific component, subsystem and vehicle-level durability, emission, evaporative, and idle tests. Both federal and state authorities have various environmental control standards relating to air, water and noise pollution that affect our business and operations. 7 Furthermore, we intend to strive to meet stringent industry standards set by various regulatory bodies and industry practices, including the U.S. Department of Transportation and Federal Motor Vehicle Safety Standards Bureau, the National Fire Protection Association, TÜV, the European Integrated Hydrogen Project, Kouatsugasu Hoan Kyokai, Underwriters Laboratories, and the American Gas Association, amongst others. Approvals enhance the acceptability of our products in the domestic and international marketplace. Many foreign countries also accept these agency approvals as satisfying the “approval for sale” requirements in their markets. International sales, if any, will be subject to foreign tariffs and taxes, and revenues derived from there will be affected by such factors as currency exchange rates, international monetary transfer rules and regulations and other factors for which changes are difficult to predict and which could adversely affect sales or revenue recognition there from. Our products must also comply with government safety standards imposed in other foreign markets. Research and Development during the Last Two Fiscal Years During the last two fiscal years, approximately $121,420 has been spent on research and development. Of this amount, $51,660 is included in inventory.Our distributor has borne an additional $220,000 on research and development. The costs involve trucking vehicles, drivers’ salaries, installers’ salaries, testing equipments, travel expenses, shipping expenses, and monitoring and data collection expenses. Cost and Effects of Compliance with Environmental Laws Our products use flammable fuels that are inherently dangerous substances and could subject us to product liabilities.Our financial results could be materially impacted by accidents involving our products, either because we face claims for damages or because of the potential negative impact on demand for hydrogen fuel products.Commercially produced/sold hydrogen are typically generated from gaseous and liquid fuels such as propane, natural gas or methanol in a process known as reforming. As these fuels may be used in a combustion process, natural gas, propane and other hydrocarbons are flammable fuels that could leak and then combust if ignited by another source.As a supplier/buyer of products, components and systems to/from these products, we may face an inherent business risk of exposure to product liability claims in the event that their/our products, or the equipment into which their/our products are incorporated, malfunction and result in personal injury or death. We may be named in product liability claims even if there is no evidence that our systems or components caused the accidents. Product liability claims could result in significant losses from expenses incurred in defending claims or the award of damages. Since our products have not yet gained widespread market acceptance, any accidents involving our systems could materially impede acceptance of our products. In addition, although our management believes that the company will at all times be able to maintain liability coverage in an amount adequate to cover these risks, we may be held responsible for damages beyond the scope of our insurance coverage. Government approval is necessary for aftermarket transportation for the European Union. We must complete third party emissions testing in order to finalize certification. Without certification, we will not be qualified for aftermarket installation in the European Union. As a company we fully intend on complying with all governmental and environmental regulations regarding the use, storage and safety of our products. We do not foresee any increase in costs due to compliance with environmental issues as all of the products we have or will purchase will have compliance with all applicable governmental and environmental laws. Item 1A.Risk Factors. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B.Unresolved Staff Comments. 8 None. Item 2.Properties. We currently lease two office spaces in: a) San Francisco, California, USA, ata monthly rental of $250 USD and; b) Toronto, Ontario, Canada, at a monthly rental of approximately $235 USD. We also have an operating lease which expires on October 31, 2012 with respect to our research, testing and manufacturing warehouse located in Ontario, Canada. The lease provides for a monthly rental of approximately $4,195 USD and the future minimum lease payments are approximately $141,279 at February 28, 2010. The Company believes that its current office and warehouse spaces will be adequate for the foreseeable future. Item 3.Legal Proceedings. There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s property is not the subject of any pending legal proceedings. Item 4.Removed and Reserved. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Securities. Our shares are quoted on the Over the Counter Bulletin Board under the symbol “GCHK.” The high and low share prices for the Company’s common stock as reported on Yahoo Financefor each quarterly period since March 1, 2008 are presented below. These quotations reflect inter-dealer prices, without mark-up, mark-down or commission, and may not represent actual transactions. High Low Fourth Quarter 12-01-09 to 2-28-10 $ $ Third Quarter 9-01-09 to 11-30-09 $ $ Second Quarter 6-01-09 to 8-31-09 $ $ First Quarter 3-01-09 to 5-31-09 $ $ Fourth Quarter 12-01-08 to 2-28-09 $ $ Third Quarter 9-01-08 to 11-30-08 $ $ Second Quarter 6-01-08 to 8-31-08 $ $ First Quarter 3-01-08 to 5-31-08 $ n/a $ n/a The information above reflects the seven for one stock split effectuated on May 17, 2008. As of June 14, 2010 there were issued and outstanding71,881,333 shares of our common stock, which were held by approximately 45 shareholders of record. 9 We have never declared or paid any cash dividends to shareholders. The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Recent Sales of Unregistered Securities In March 2007, we issued 28,980,000 shares of common stock to forty-six individuals in consideration of $0.00143 per share or a total of $41,400. All of the shares were issued pursuant to Regulation S of the Securities Act of 1933 in that all of the shares were sold outside the United States of America to non-US persons. Further, no commissions were paid to anyone in connection with the sale of the shares and general solicitation was made to anyone. On October 21, 2008, we entered into a Return to Treasury Agreement with Pardeep Sarai, former majority stockholder and chief executive officer of the Company (“Sarai”), whereby we agreed to purchase 35,000,000 shares of the Company common stock owned by Sarai for $100,000. Pursuant to this agreement, we paid $75,000 to Sarai on October 21, 2008. The agreement provided that the 35,000,000 shares were to be returned to Sarai if the Company failed to pay the remaining $25,000 to Sarai by March 1, 2009 (which date was extended to June 30, 2009 under an Amendment to Agreement dated May 19, 2009 between the Company and Sarai and further extended under a verbal agreement) or if certain transactions contemplated by the License Agreement did not occur. On May 14, 2010, pursuant to another Amendment to Agreement dated October 21, 2008, the Company issued a $25,000 promissory note to Sarai and agreed to retire the 35,000,000 shares. On May 8, 2009, pursuant to a Subscription Agreement dated September 17, 2008, we sold 26,667 Units to Noyz Management Corp. at $0.75 per unit for gross proceeds of $20,000. After deducting $2,950 in finder’s fees, the net proceeds to the Company were $17,050. Each Unit consisted of one share of common stock and one warrant to purchase one share of common stock at an exercise price of $0.75 per share to September 17, 2009. The warrants have expired unexercised. The Units were sold to Noyz Management Corp. pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. The transaction took place outside the United States and Noyz Management Corp. is a non-US person. On July 30, 2009, we issued 1,450,000 restricted shares of common stock to DC Consulting LLC (“DCC”) pursuant to an agreement for consulting services and 416,666 restricted shares of common stock pursuant to an investor relations agreement. Additionally, we are to issue warrants to purchase 750,000 shares of the Company’s common stock at an exercise price of $0.40 per share and a further 750,000 warrants at an exercise price of $1.00 per share. As of the date of this report, the warrants have not been delivered to DCC. On January 31, 2010, we issued 1,250,000 and on April 30, 2010, we issued 625,000 restricted shares of common stock to DCC as payment for quarterly services pursuant to the investor relations agreement. These issuances were made pursuant to the exemption from the registration requirements of the Securities Act provided by Section 4(2) of the Securities Act. On August 19, 2009, we issued a one-time loan initiation fee of 3,000,000 restricted shares of common stock to Gold Spread Trading Ltd. pursuant to a loan initiation agreement, whereby we may borrow up to $100,000 until November 27, 2010. On August 27, 2009, we issued 3,000,000 restricted shares of common stock to Bodie Investment Group in consideration for entering into a Common Stock Purchase Agreement, a Registration Rights Agreement, a Warrant Purchase Agreement, a Subscription Agreement and a Convertible Note Agreement (collectively the “Agreements”). Pursuant to the agreements, subject to volume limitations, we have the right to sell Bodie over a two year period up to $6,000,000 of our common stock at a price per share equal to 90% of the average of the three lowest closing bids during the twenty days prior to the put date.We also have the right to sell $100,000 of convertible notes to Bodie.The closing date of the agreement is the date Bodie advances the $100,000 to us.We are also to issue on or before the closing date, Class A warrants to purchase 3,000,000 shares of the Company’s common stock at an exercise price of $0.0001 for five years after issuance and Class B Warrants to purchase 6,000,000 shares of common stock at an exercise price of $0.01 for five years after issuance.Prior to Bodie’s obligation to purchase any shares,the shares are to be registered in an effective registration statement filed with the SEC. 10 On September 1, 2009, we issued 2,000,000 restricted shares of common stock to Global Eye Professional Advisors Ltd. pursuant to a consulting agreement for a period of twelve months expiring on August 31, 2010. On February 2, 2010, we issued a former director and officer of the Company 1,000,000 restricted shares of common stock pursuant to a consulting agreement as remuneration for services performed. On February 24, 2010, we issued 2,000,000 restricted shares of common stock in consideration for maintenance and installation services pursuant to two December 1, 2009 consulting agreements. On February 8, 2010, we issued 200,000 restricted shares of common stock to a private company pursuantto a December 8, 2009 Consulting Agreement. On January 1, 2010, we entered into a loan agreement with Gold Spread for a non interest bearing loan of up to $32,500.Pursuant to the loan agreement we have, subsequent to the year ended February 28, 2010, issued 1,625,000 restricted common shares in full repayment of the loan. On February 23, 2010, we issued 10,000,000 restricted common shares to our President and Director upon conversion of a $300,000 loan. On March 15, 2010, the Company issued a consultant 3,500,000 restricted common shares as a fee upon execution of a business advisory agreement. On March 15, 2010, 1,625,000 restricted shares were issued as payment in full of a $32,500 loan to Gold Spread, pursuant to the loan agreement signed on January 1, 2010. On March 30, 2010, 3,000,000 restricted shares were issued to Equiti-Trend Advisors, LLC pursuant to a public relations and communications services agreement. On May 3, 2010, the Company issued 625,000 restricted shares of common stock to DC Consulting for services rendered for the quarterly period ended April 30, 2009. On June 2, 2010, the Company issued a total of 7,500,000 restricted shares of common stock to the three holders of the $550,000 convertible note in satisfaction of a total of $300,000 of the note payable, representing a conversion price of $0.04 on the conversion date. On March 15, 2010, the Company and the three holders of the $550,000 convertible note agreed to amend the conversion price from $0.02 per share to a conversion price equal to the closing bid price on conversion notice date and in increments of 25,000 shares. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers On October 21, 2008, we entered into a Return to Treasury Agreement with Pardeep Sarai, former majority stockholder and former chief executive officer of the Company (“Sarai”), whereby we agreed to purchase 35,000,000 shares of the Company common stock owned by Sarai for $100,000. Pursuant to this agreement, we paid $75,000 to Sarai on October 21, 2008. The agreement provided that the 35,000,000 shares were to be returned to Sarai if we failed to pay the remaining $25,000 to Sarai by March 1, 2009 (which date was extended to June 30, 2009 under an Amendment to Agreement dated May 19, 2009 between the Company and Sarai and further extended under a verbal agreement) or if certain transactions) contemplated by the License Agreement did not occur.Pursuant to an Amendment dated May 14, 2010, Mr. Sarai returned the 35,000,000 shares to the Company in exchange for the issuance by the Company of a $25,000 promissory note. The principal amount of the note, plus interest which accrues at an annual rate of 11%, is due on May 13, 2011. 11 Securities authorized for issuance under equity compensation plans We do not have any equity compensation plans. Item 6.Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following discussion of our plan of operation should be read in conjunction with the financial statements and related notes that appear elsewhere in this prospectus. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors.All forward-looking statements speak only as of the date on which they are made. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. Going Concern The Company’s current activities include sales of its products, marketing, capital formation, research and development, and building infrastructure.The Company incurred a loss of $694,208 for the year ended February 28, 2010 and had an accumulated deficit of $4,371,082 since inception.The Company’s ability to continue as a going concern is uncertain.While management of the Company believes that the Company will be successful in its current and planned operating activities, there can be no assurance that the Company will be successful in the achievement of sales of its products that will generate sufficient revenues to earn a profit and sustain the operations of the Company.The Company also intends to conduct additional capital formation activities through the issuance of its common stock and loans. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company has not established sufficient sources of revenues to cover its operating costs and expenses.As such, it has incurred an operating loss since inception.Further, as of February 28, 2010 and as of February 28, 2009, the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Limited Operating History and Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We have just completed our second year of development operations and have just begun to generate revenues from our activities. Subsequent to February 28, 2010, we have sold two units to an Irish transportation company through our distribution partner in Europe. Although we expect to generate more revenues from our business activities, there is no guarantee we will be successful in our business activities. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in manufacturing our product, and possible cost overruns due to price and cost increases in services.Because we have no operating history we cannot reliably forecast our future operations. 12 The development and marketing of new technology is capital intensive.We have funded our current operations either from the sale of our common stock or through loans made by our chief executive officer and directors and, more recently, from a private investor. We have utilized funds obtained to date for corporate organizational purposes, license payments and parts and supplies purchases to manufacture our ERD product. In the short term, we require additional funding for legal and auditing fees, manufacturing costs of our ERD-3.0 and general operating expenses. To become profitable and competitive, we must sell a sufficient number of ERD-3.0 units to generate revenues and profits. We have no assurance that financing will be available to us on satisfactory terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our activities. Results of Operations Net Loss. We incurred a net loss of $694,208, or $0.02 per share for the year ended February 28, 2010, compared to a net loss of $3,627,489, or $0.07 per share for the year ended February 28, 2009. This was mainly due to a provision for impairment of the China Bright license costs of $3,081,184 for the year end February 28, 2009; for the year ended February 28, 2010, provision for impairment was $-0-. We have incurred losses since inception and had a working capital deficiency of $2,820,064 at February 28, 2010. Our ability to achieve profitable operations depends on developing revenue through the sale and distribution of our ERD-3.0 product both domestically and abroad. Our expectations are that we will not begin to show profitable operating results before the end of our next fiscal year. Operating Expenses. We incurred operating expenses of $434,847 for the year ended February 28, 2010, compared to operating expenses of $3,318,354 for the year ended February 28, 2009: the difference was mainly due to a provision for impairment for the China Bright license costs of $3,081,184 in 2009 and $-0- provision for impairment in 2010. Operating expenses for fiscal year ended February 28, 2010 included i) $183,472 in general and administrative expenses; ii) $69,760 in research and development expenses and; iii) $181,615 of consulting fees and services. Liquidity and Capital Resources Cash on hand as of June 10, 2010 is $-0-. Net cash used for operating activities was $300,084 for the year ended February 28, 2010 compared to operating activities of $164,272 for the year ended February 28, 2009. We anticipate that overhead costs will increase in the near term as we continue to implement our operating strategy. Cash flows used by investing in new computers were $3,927 for the year ended February 28, 2010 and $-0- for the year ended February 28, 2009. Cash flows provided by financing activities accounted for $305,668 for the year ended February 28, 2010 compared to financing activities of $163,975 for the year ended February 28, 2009.These cash flows were related to the i) proceeds from sale of our common stock, which for the year ending February 28, 2010 was $17,050 and $207,900 for the year ending February 28, 2009;ii) purchase of treasury stock which was $-0- for year ended February 28, 2010 and $100,000 for year ended February 28, 2009; iii) expenses paid by related parties: $206,118 for February 28, 2010 compared to $56,075 for February 28, 2009 and; iv) proceeds from loans of $82,500 for the year ended February 28, 2010 and $-0- for the comparative period in 2009. 13 We are currently in discussions with investors to raise the funds. At the present time, we have no commitments for any additional financing, and there can be no assurance that, if needed, additional capital will be available to use on commercially acceptable terms or at all. Our failure to raise capital as needed would significantly restrict our growth and hinder out ability to compete. We may need to curtail expenses, and forgo business opportunities. Additional equity financings are likely to be dilutive to holders of our common stock and debt financing, if available, may involve significant payment obligation and covenants that restrict how we operate our business. If we are unable to secure funds to finance our operations, we may examine other possibilities, including, but not limited to, mergers or acquisitions. Management believes the ability of the Company to continue as a going concern, earn revenues and achieve profitability is highly dependent on a number of factors including, but not limited to: our ability to improve and continue to manufacture our product; obtain sufficient financing; market our product; and to secure agreements with distributors to distribute a sufficient quantity of our ERD-3.0 product.For the next twelve months, our operations are dependent on securing financing of approximately $500,000. For the next year ending February 28, 2011, our goal is to sell a minimum of 500 ERD-3.0 units.Assuming this sales level is achieved, we expect that we could turn cash flow positive in early 2011. Subsequent Events On March 1, 2010, we entered into a consulting agreement. The consultant will provide business consulting services. If the consultant is materially involved in a completed financing transaction with a company introduced by us, the consultant will receive 5% of the total value of the transaction in the same ratio of cash and/or stock as the transaction.If the company is introduced by the consultant, the consultant will receive 8% of the total value of the transaction in the same ratio of cash and/or stock as the transaction. The agreement is for a term of six months. On March 15, 2010, the Company issued the consultant 3,500,000 restricted common shares as a fee upon execution of the agreement. On March 15, 2010, 1,625,000 restricted shares were issued as payment in full of the $32,500 loan, to Gold Spread pursuant to the loan agreement signed on January 1, 2010. On March 30, 2010, 3,000,000 restricted shares were issued to Equiti-Trend Advisors, LLC pursuant to a public relations and communications services agreement. On May 3, 2010, the Company issued 625,000 restricted shares of common stock to DC Consulting for services rendered for the quarterly period ended April 30, 2009. On May 14, 2010, the Company issued a $25,000 promissory note (interest at 11% and due May 13, 2011) to Sarai, former president and majority stockholder of the company in exchange for cancellation of 35,000,000 shares of common stock held in treasury. On June 2, 2010, the Company issued a total of 7,500,000 restricted shares of common stock to the three holders of the $550,000 convertible note in satisfaction of a total of $300,000 of the note payable representing a conversion price of $0.04 on the conversion date. On March 15, 2010, the Company and the three holders of the $550,000 convertible note agreed to amend the conversion price from $0.02 per share to a conversion price equal to the closing bid price on conversion notice date and in increments of 25,000 shares. 14 Off-Balance Sheet Arrangements We have not entered into any transactions with unconsolidated entities in which we have financial guarantees, subordinated retained interests, derivative instruments or other contingent arrangements that expose us to material continuing risks, contingent liabilities or any other obligations under a variable interest in an unconsolidated entity that provides us with financing, liquidity, market risk or credit risk support. Recent accounting pronouncements In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate all references to pre-codification standards. In August 2009, the FASB issued an amendment to the accounting standards related to the measurement of liabilities that are recognized or disclosed at fair value on a recurring basis. This standard clarifies how a company should measure the fair value of liabilities and that restrictions preventing the transfer of a liability should not be considered as a factor in the measurement of liabilities within the scope of this standard. This standard became effective on October 1, 2009. The adoption of this amendment did not have a material effect on the Company’s financial statements. In May 2009, FASB issued ASC 855, Subsequent Events, which establishes general standards of for the evaluation, recognition and disclosure of events and transactions that occur after the balance sheet date and through the date that the financial statements are issued. Although there is new terminology, the standard is based on the same principles as those that currently exist in the auditing standards. The standard is effective for interim or annual periods ending after June 15, 2009.The adoption of ASC 855 did not have a material effect on the Company’s financial statements. The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 15 Item 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of GreenChek Technology Inc. I have audited the accompanying balance sheets of GreenChek Technology Inc. (the Company), a development stage company, as of February 28, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficiency), and cash flows for the years ended February 28, 2010 and2009, and for the period September 12, 2006 (date of inception) to February 28, 2010.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GreenChek Technology Inc., a development stage company, as of February 28, 2010 and 2009, and the results of its operations and its cash flows for the years ended February 28, 2010 and 2009, and for the period September 12, 2006 (date of inception) to February 28, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company’s present financial situation raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to this matter are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MICHAEL T. STUDER CPA P.C. Michael T. Studer CPA P.C. Freeport, New York June 14, 2010 GreenChek Technology Inc. (A Development Stage Company) Balance Sheets (Expressed in US Dollars) February 28, February 28, ASSETS Current Assets Cash $ $ Inventory (Note 3) - Prepaid expenses and other current assets Total current assets License agreement costs, net of accumulated amortization and allowance for impairment (Note 4) - - Equipment, net (Note 5) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Deferred revenue - Loans payable - current portion(Note 6) - Due to related parties (Note 7) Amount due to licensor of license agreement, net of unamortizated debt discounts (Note 8) Total Current Liabilities Loans payable - non-current portion(Note 6) - Total Liabilities Stockholders' Deficiency Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, none issued and outstanding - - Common Stock, $0.00001 par value; authorized 100,000,000 shares, issued and issuable 88,631,333 and 64,288,000 shares, respectively Additional paid-in capital Treasury Stock, 35,000,000 shares held at February 28, 2010 and February 28, 2009 ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to financial statements. F-1 GreenChek Technology Inc. (A Development Stage Company) Statements of Operations (Expressed in US Dollars) For the year ended February 28, 2010 For the year ended February 28, 2009 Period from September 12, 2006 (Inception) To February 28, 2010 (As Reclassified) (As Reclassified) Revenue $ - $ - $ - Costs and expenses General and administrative expenses Research and development Consulting fees and services Amortization of license agreement costs - Provision for impairment of license agreement costs - Total costs and expenses Loss From Operations ) ) ) Imputed interest expense on amount due licensor of license agreement ) ) ) Interest expense on notes and loans payable ) - ) Interest expense in connection with amendment to License Agreement (Note 4) ) - ) Debt financing fees (Notes 9e and 9f) ) - ) Reduction in amount due licensor of license agreement pursuant to amendment 2 (Note 4) - Loss on change in fair value of derivative liability (Note 7) ) - ) Loss from continuing operations ) ) ) Discontinued operations (Note 11) - ) ) Net Loss $ ) $ ) $ ) Net loss per share - basic and diluted Continuing Operations $ ) $ ) $ Discontinued Operations - ) Total $ ) $ ) $ Weighted Average Shares Outstanding Basic and Diluted See notes to financial statements. F-2 GreenChek Technology Inc. (A Development Stage Company) Statements of Stockholders' Equity (Deficiency) For the Period September 12, 2006 (Inception) to February 28, 2010 (Expressed in US Dollars) Deficit Total Stockholders' Equity Accumulated Common Stock, $0.00001 par value Additional During the Paid-in Treasury Stock Development Shares Amount Capital Shares Amount Stage (Deficiency) Common shares sold for cash at $0.00014 per share $ $ - $ - $ - $ Common shares sold for cash at $0.00143 per share, less offering costs of $12,500 - - - Donated services and expenses - Net Loss - ) ) Balance - February 28, 2007 - - ) Common stock sold for cash at 0.00143 per share less offering costs of $10,000 19 ) - - - ) Donated services and expenses - Net Loss - ) ) Balance - February 29, 2008 - - ) ) Units sold for cash at $0.75 per Unit 3 - - - Finders' fee - - ) - - - ) Donated services and expenses - Purchase of treasury stock - - - ) ) - ) Net Loss - ) ) Balance - February 28, 2009 ) Units sold for cash at $0.75 per Unit - Finders' fee - - ) - - - ) Debt financing fees 60 - - - Stock-based compensation 83 - - - Fair value of warrants authorized in connection with $50,000 loan payable - Conversion of $300,000 due to Chief Executive Officer of Company at $0.03 per share - - - Conversion feature of $550,000 5% convertible note payable - Net Loss - ) ) Balance – February 28, 2010 ) See notes to financial statements. F-3 GreenChek Technology Inc. (A Development Stage Company) Statements of Cash Flows (Expressed in US Dollars) For the year ended February 28, 2010 For the year ended February 28, 2009 Period from September 12, 2006 (Date of Inception) To February 28, 2010 Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of license agreement costs - Depreciation of equipment - Provision for impairment of license agreement costs - Imputed interest expense accreted on amount due to licensor of license agreement Interest accreted from unamortized debt discounts - Donated services and expenses - Impairment of mineral property costs - - Interest expense added to amount due licensor in connection with amendment to license agreement - Stock -based compensation – consulting fees and services - Debt financing costs paid via issuance of Company common stock - Loss on re-valuations of derivative liability - Reduction in amount due licensor of license agreement pursuant to amendment 2 ) - ) Changes in operating assets and liabilities: Inventory ) - ) Accounts payable and accrued liabilities Deferred revenue - Prepaid expenses and other current assets ) ) ) Net cash used in operating activities ) ) ) Cash Flows from Investing Activities Mineral property acquisition costs - - ) Purchase of equipment ) - ) Net cash used in investing activities ) - ) Cash Flows from Financing Activities Proceeds from sales of common stock Purchase of treasuary stock - ) ) Offering costs incurred ) Increase in amounts due to related parties Proceeds from loans payable - Net cash provided by financing activities Increase in cash ) Cash - beginning of period - Cash - end of period $ $ $ Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Non-cash investing activity: Acquisition of license agreement in exchange for debt due seller, less imputed interest $ - $ $ Non-cash financing activities: Payment by third party to licensor of license agreement in exchange for 5% convertible note payable $ $ - $ Conversion of $300,000 amount due to Chief Executive Officer of Company into 10,000,000 shares of common stock $ $ - $ Repayment of amount due licensor of license agreement in exchange for increase in amount due to Chief Executive Officer of Company $ - $ $ See notes to financial statements. F-4 GreenChek Technology Inc. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2010 Note 1.Development Stage Company The Company was incorporated in the State of Nevada on September 12, 2006 under the name Ridgestone Resources, Inc. and changed its name to GreenChek Technology Inc. on August 5, 2008.From inception to May 31, 2008, the Company’s principal business was the acquisition and exploration of mineral resources. On July 14, 2008, the Company entered into a licensing agreement to acquire patent and intellectual rights relating to the manufacturing, marketing, and distributing of products designed to reduce gas emissions by motor vehicles through the use of hydrogen technology (see Note 4). These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never paid any dividends and is unlikely to pay dividends in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at February 28, 2010, the Company has accumulated losses of $4,371,082 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 2.Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year end is February 28. b) Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to the fair value of derivative liabilities, stock-based compensation, the recoverability of long-term assets, deferred income tax asset valuation allowances and loss contingencies. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-5 GreenChek Technology Inc. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2010 Note 2. Summary of Significant Accounting Policies (continued) c) Basic and Diluted Net Earnings (Loss) Per Share The Company computes net earnings (loss) per share in accordance with ASC 260, Earnings per Share. ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. For the years ended February 28, 2010 and 2009, the following potential common shares outstanding were excluded from the diluted EPS computation: Year Ended February 28, 2010 $550,000 5%convertible note payable (See Note 6) - $32,500 loan payable in common stock (See Note 6) - Warrants exercisable at $0.05 and $0.10 per common share to November 1, 2010 and November 1, 2011, respectively (See Note 6) - Warrants exercisable at $0.40 per common share to July 22, 2014 (See Note 12c) - Warrants exercisable at $1.00 per common share to July 22, 2014 (See Note 12c) - Warrants exercisable at $0.75 per common sharewhichexpiredSeptember 17, 2009 (See Note 9c) Total d) Revenue Recognition The Company recognizes revenue in accordance with ASC 605, Revenue Recognition. Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the product was delivered, and collectability is reasonably assured. e) Comprehensive Loss ASC 220, Comprehensive Income, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. Since inception, the Company has had no items other than net loss that represent comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. f) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturities of three months or less at the time of issuance to be cash equivalents. g) Financial Instruments F-6 GreenChek Technology Inc. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2010 Note 2. Summary of Significant Accounting Policies (continued) The Company’s financial instruments consist principally of cash, accounts payable and accrued expenses, loans payable, amounts due to related parties, and amount due to licensor of license agreement. Pursuant to ASC 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments, the fair value of our cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. We believe that the recorded values of all of our other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations (See Note 15). h) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, Income Taxes, as of its inception. The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carry-forwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. i) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. j) Stock-based Compensation In accordance with ASC 718, Compensation – Stock Based Compensation, and ASC 505-50, Equity Based Payments to Non-Employees, the Company accounts for share-based payments using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. References to the issuances of restricted stock refer to stock of a public company issued in private placement transactions to individuals who are eligible to sell all or some of their shares of restricted Common Stock pursuant to Rule 144, promulgated under the Securities Act of 1933 (“Rule 144”), subject to certain limitations. In general, pursuant to Rule 144, a stockholder who is not an affiliate and has satisfied a six-month holding period may sell all of his restricted stock without restriction, provided that the Company has current information publicly available. Rule 144 also permits, under certain circumstances, the sale of restricted stock, without any limitations, by a non-affiliate of the Company that has satisfied a one-year holding period. k) Research and Development Research and development costs ($69,760 and $89,069 in the years ended February 28, 2010 and February 28, 2009, respectively) are expensed as incurred. l) Reclassifications The financial statements for the year ended February 28, 2009 have been reclassified to conform to the presentations made in the financial statements for the year ended February 28, 2010. m) Recent Accounting Pronouncements In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles, as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The F-7 GreenChek Technology Inc. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2010 Note 2. Summary of Significant Accounting Policies (continued) adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate all references to pre-codification standards. In August 2009, the FASB issued an amendment to the accounting standards related to the measurement of liabilities that are recognized or disclosed at fair value on a recurring basis. This standard clarifies how a company should measure the fair value of liabilities and that restrictions preventing the transfer of a liability should not be considered as a factor in the measurement of liabilities within the scope of this standard. This standard became effective on October 1, 2009. The adoption of this amendment did not have a material effect on the Company’s financial statements. In May 2009, FASB issued ASC 855, Subsequent Events, which establishes general standards of for the evaluation, recognition and disclosure of events and transactions that occur after the balance sheet date and through the date that the financial statements are issued. Although there is new terminology, the standard is based on the same principles as those that currently exist in the auditing standards. The standard is effective for interim or annual periods ending after June 15, 2009.The adoption of ASC 855 did not have a material effect on the Company’s financial statements. The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Note 3. Inventory At February 28, 2010, inventory consists of: Raw materials and work in progress held at manufacturer’s premises $ Finished goods Total $
